ORDER
PER CURIAM.
The defendant, John Marshall, appeals the judgment and sentence entered by the Circuit Court of the City of St. Louis following his conviction by a jury of three counts of unlawful possession of a firearm, in violation of section 571.070 RSMo. (Supp.2013). The trial court sentenced the defendant to concurrent sentences of seven years of imprisonment each on counts I and II, plus a consecutive sentence of two years on count III. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).